DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Corsini et al (2008/0047226) in view of Smith et al (10,017,291).
As to claim 1, Corsini discloses a pack (1) for smoking articles comprising: a container (2), which is cup-shaped and has an open top end, a bottom wall (6) opposite the open top end, a front wall (7’’) and a rear wall (8’), which are parallel to and opposite one another, and two side walls (9’), which are parallel to and opposite one another; an inner wrap (3), which encloses a group of smoking articles and is housed in the container (2); a hinged lid (4), which is cup-shaped, is movable between a closed position and an open position, and has: an open bottom end, a top wall (5’), a front wall (7’) and a rear wall, which are parallel to and opposite one another, and two side walls (9’), which are parallel to and opposite one another (Figure 8 of Corsini); a collar (12), which embraces the inner wrap (3) and is glued on the inside of the container (2, [0026] glued to the inside of container 2) so as to partially project out of the open top end and engage a corresponding inner surface of the lid (4, [0026]), when the lid (4) is arranged in a closed position; and a slider (17), which is firmly connected to the lid (4, [0028] teaches top portion glued to lid 4) and is coupled to the container (2) in a sliding manner so as to slide relative to the container (2) along a sliding direction (Figure 6 and 7).  However, Corsini does not disclose a locking system, which is interposed between the container and the slider and, in the closed position of the lid, prevents the slider from sliding relative to the container; and wherein the hindering of the sliding of the slider relative to the container, which is determined by the locking system, can be deactivated by means of an elastic deformation of at least one of said walls of the container by deforming at least one of said walls of the container inwards or outwards.  Nevertheless, Smith discloses a child resistant locking package with an outer container (14) and an sliding member (12), Smith further discloses a locking system (Figure 7 and Figure 8), which is interposed between the container (14)  and the slider (12) and in the closed position, prevents the slider from sliding relative to the container (the locking of panel 16 as shown in Figure 7 prevents the slider from  sliding relative to the container); and wherein the hindering of the sliding of the slider relative to the container, which is determined by the locking system, can be deactivated by means of an elastic deformation of at least one of said walls (the deformation of side wall portion 22 at the side wall) of the container by deforming at least one of said walls of the container inwards (Figure 8, which shows the deformation of the wall 22 which hindering the sliding of the slider relative to the container).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cigarette package of Corsini with the child resistant locking system form between the outer container and the slider as taught by Smith in order to provide a child resistant feature to prevent infant or small child from access the product within the container.  
	As to claim 2,  Corsini as modified by Smith, further discloses the hindering of the sliding of the slider relative to the container determined by the locking system, can be deactivated by pressing the container inwards on at least one of said walls of the container to obtain an elastic deformation of at least one of said walls of the container by deforming at least one of said walls of the container inwards (as shown in Figure 7 of the Smith, the movement of the slide is prevented via a side wall locking layer.  Figure 8 shows the deformation of the side wall 22 which release the tab 18 from abutting the locking layer and able the slider sliding out of the outer container).  
As to claim 3, Corsini as modified by Smith further discloses wherein the hindering of the sliding of the slider relative to the container determined by the locking system (24), can be deactivated by pressing at least one of said walls of the container  inwards to obtain an elastic deformation of at least one of said walls  of the container (2), by deforming at least one of said walls  of the container inwards (as shown in Figure 7 of the Smith, the movement of the slide is prevented via a side wall locking layer.  Figure 8 shows the pressing of the side wall 22 which release the tab 18 from abutting the locking layer and able the slider sliding out of the outer container).  
	As to claim 4, Corsini as modified by Smith further discloses the locking system (Figure 7 and Figure 8) comprises a first stop tab (16), which is integral to a wall (74) of the container (2) which is integral to a wall (Figure 7 shows the stop tab 16 which is integral and fold inward to the inner surface of the wall) of the container (2) which is deformed inwards or outwards to deactivate the locking system, arranged in an intermediate position of the wall (as shown in Figure 7 of the Smith, the first stop tab with the abutting surface is arranged in the intermediate position of the wall) of the container, projects from the wall of the container (2) towards the inside of the container (2, Figure 7), and has a first edge (17); and a second stop tab (18), which is integral to the slider (12) and has a second edge (19), which, in the closed position, faces and is aligned with the first edge (17) of the first stop tab in the absence of elastic deformations caused from the outside (Figure 7).
As to claim 5, Corsini as modified further discloses the first stop tab (16) is glued to the wall of the container (2) by means of a first permanent glue (column 7, lines 8-12 teaches the use of adhesive to secure the first stop tab).  

As to claim 9, Corsini as modified by Smith, since Smith teaches the locking system is formed on the side wall of the container, therefore, Corsini as modified by Smith would also modify the structure at the side wall of the container of Corsini.  further discloses the first stop tab (Smith, Figure 7-8, 16) is integral to the side wall (Smith, Figure 7-8, 74) of the container (Smith, Figure 7-8, 14), is arranged in an intermediate position in the side wall of the container, and projects from the side wall (Smith, Figure 7-8, 74) of the container (Smith, Figure 7-8, 14) towards the inside of the container (14) .
As to claim 10, Corsini as modified by Smith, discloses the slider (17) comprises a first rear wall (the first rear wall is where reference 17 pointed at in Figure 7), which only rests against the rear wall of the container so as to slide relative to the rear wall of the container (2, [0028]), and a second rear wall (the square piece on the slide 17 and connect to the first rear wall with hinge 18 between the first and second rear wall), which is connected to the first rear wall by means of a hinge (18) and is glued to the rear wall of the lid (4); and the second stop tab (19) is connected to the first rear wall of the slider (17) along a folding line, and is folded by 90 degree against the first rear wall of the slider (17, Figure 7). 
As to claim 11, Corsini as modified by Smith,  further comprising a button (Smith, 22), which is obtained in the wall (side wall) of the container (14) to which the first stop tab (16) is integral, is defined and delimited by a through cut, and is arranged in the area of the second stop tab (18, Figure 7 of Smith).
As to claim 12, Corsini as modified by Smith further discloses the container (14) is designed to be elastically deformed in order to deactivate the hindering of the sliding of the slider (12) relative to the container (14), which is determined by the locking system (16 and 18), by pressing on a wall (22) of the container (14) near the second stop tab (18) so as to push the second stop tab (18) inwards, deforming the wall (22) of the container (14) integral with the first stop tab (25), inwards (since the side wall 22 is deform, a further inward force would also inherently push the first stop tab inward after the slide is disengage with the first stop tab).
As to claim 13, Corsini as modified by Smith, further discloses the container (14) is designed to be elastically deformed in order to deactivate the hindering of the sliding of the slider (12) relative to the container (14), which is determined by the locking system, by compressing the two side walls (70 and 72) of the container (2) towards one another, and thus deforming the rear wall (74) of the container (14) which is integral with the first stop tab (86), outwards (since the structure of the side walls (70 and 72) are integral with the rear wall 74 and the structure are made of paper, if a person compressing the two sidewalls 70 and 72, the rear wall would inherently bulge outward and along with the first stop tab).
As to claim 15, Corsini as modified further discloses the slider (17) comprises a first rear wall (the first rear wall is where reference 17 pointed at in Figure 7), which only rests against the rear wall of the container so as to slide relative to the rear wall of the container (2, [0028]), and a second rear wall (the square piece on the slide 17 and connect to the first rear wall with hinge 18 between the first and second rear wall), which is connected to the first rear wall by means of a hinge (18) and is glued to the rear wall of the lid (4); the collar (12) comprises a front wall (13) and two side walls (14); each side wall (14) of the collar (12) comprises a rear flap (16), which is perpendicular to the side wall (14) and is arranged on the first rear wall of the slider (17, Figure 6); and the first rear wall of the slider (17) has a pair of tabs (19), which are perpendicular to the first rear wall and rest against the side walls (14) of the collar (12).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Corsini et al (2008/0047226) in view of Smith et al (10,017,291), further in view of Brollier et al (8,011,512).
As to claim 7, Corsini as modified by Smith, since Smith teaches the locking system is formed on the side wall of the container, therefore, Corsini as modified by Smith would also modify the structure at the side wall of the container of Corsini.  Therefore, Corsini as modified does not disclose the first stop tab is integral to the rear wall of the container, is arranged in an intermediate position in the rear wall of the container, and projects from the rear wall of the container towards the inside of the container.   Nevertheless, Brollier discloses a child resistant package comprises an outer container (40) with inner sliding card (72), Brollier also discloses a locking system (25 and 26) form between the outer container (40) and the inner sliding card (72), the locking system is form to the rear wall (11) of the container (Figure 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locking system form at the side wall as taught by Corsini as modified and place at the rear wall of the container of Corsini as modified in order to provide the locking system with greater visibility and also have greater display surface to have indicia to indicate the location of the locking system.  It has been held that rearranging parts of an invention involves only routine skill in the art. MPEP2144 (VI)(C).
As to claim 8, Corsini as modified by Smith further discloses the slider (17) comprises a first rear wall (the first rear wall is where reference 17 pointed at in Figure 7), which only rests against the rear wall of the container so as to slide relative to the rear wall of the container (2, [0028]), and a second rear wall (the square piece on the slide 17 and connect to the first rear wall with hinge 18 between the first and second rear wall), which is connected to the first rear wall by means of a hinge (18) and is glued to the rear wall of the lid (4); and the second stop tab (Corsini as modified with Smith reference 18) is connected to the first rear wall of the slider along a folding line (fold line is being taught by reference 50 of Smith), is folded by 180° against the first rear wall of the slider, and is glued to the first rear wall of the slider by means of a second permanent glue (Smith column 8, lines 44-46 teaches adhesive use to affixing the locking tab to the inner case).  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Corsini et al (2008/0047226) in view of Smith et al (10,017,291), further in view of Renck (2002/0189969).
As to claim 14, Corsini as modified does not disclose the fibres of the material making up the slider are oriented according to a direction, which is perpendicular to the sliding direction.  Nevertheless, Renck discloses a protective structure with fibres runs in a single direction (longitudinal direction) which provide an easier bend to the crease or score the hinged area (16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fibres orientation of the slider with horizontal orientation that is perpendicular to the longitudinal of the package as taught by Renck in order to provide easier bending of the locking system or the hinge 18 of the slider to reduce the spring back of the lid.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736